106 F.3d 421
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NTN BEARING CORPORATION OF AMERICA, American NTN BearingMfg. Corporation, and NTN Corporation, Plaintiffs-Appellees,v.The UNITED STATES, Department of Commerce, and Ronald H.Brown, Secretary of Commerce, Defendants-Appellants,v.The TIMKEN COMPANY, Defendant-Appellee.
No. 95-1356.
United States Court of Appeals, Federal Circuit.
March 20, 1996.

1
REVERSED IN PART.

ON MOTION
ORDER

2
The United States and the Department of Commerce move to reverse, pursuant to the court's recent decision in Koyo Seiko Co., Ltd. v. United States, 66 F.3d 1204, 1211 (Fed.Cir.1995),* that part of the judgment of the Court of International Trade that required the Department to impose a ten percent cap and to remand the case with instructions to remand further to the Department of Commerce for recalculation of the dumping margins without the ten percent cap.  The United States states that NTN Bearing Corporation of America et al. do not oppose the motion to reverse in part.  The Timken Company has not responded.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The United States' unopposed motion to reverse in part and to remand the case is granted.  In conformity with Koyo Seiko Co., Ltd. v. United States, 66 F.3d 1204 (Fed.Cir.1995), the part of the judgment of the Court of International Trade in Court No. 92-03-00167 which required the Department of Commerce to impose a ten percent cap to each of the five criteria used to match U.S. TRBs with home-market TRBs is reversed.  This case is remanded to the Court of International Trade with instructions to remand the case to the Department of Commerce to recalculate the dumping margins for tapered roller bearings manufactured by NTN Bearing Corporation of America, American NTN Bearing Mfg. Corporation, and NTN Corporation without imposing the ten percent cap.


5
(2) All sides shall bear their own costs.



*
 On June 14, 1995, this case was stayed pending the court's decision in Koyo Seiko